Citation Nr: 1522928	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974, with service in the Republic of Vietnam from February 1972 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for PTSD.  The Board has recharacterized the claim to consider all psychiatric disorders to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2015.  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide another VA examination to clarify the nature and etiology of the Veteran's psychiatric disorder, to include PTSD. 

The Veteran contends that his PTSD is the result of stressors related to his service in Vietnam.  The Veteran has stated that his PTSD symptoms began in service and have been ongoing since discharge from military service.  See September 2010 VA examination; Board Hearing Transcript at 5-6.  He also has asserted that his stressors include incoming rocket and mortar attacks while in Vietnam.  The record indicates diagnoses of depression and PTSD.  See January 2010 VA treatment record.  However, the Veteran was afforded a VA examination in September 2010 during which the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD based on objective testing and the Veteran's documented mental health history.  The examiner reasoned that the Veteran did not refer to PTSD symptoms when he sought substance abuse treatment in 1980 at the VA Medical Center in Houston, Texas.  The VA examiner assessed rule out depressive disorder, alcohol abuse, and marijuana abuse.  The examiner also found that there was no objective evidence to confirm the diagnosis of depressive disorder, but provided no further explanation.  Nevertheless, the examiner stated that a depressive disorder was not related to military service.  The Board finds that another examination and etiological opinions are warranted as the opinions provided appear internally inconsistent and unclear. 

The AOJ must ensure that any available, relevant medical records are associated with the claims file.  In this regard, the claims file does not contain any VA treatment records dated since July 2012.  As such, any outstanding VA medical records pertinent to the claim should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after July 2012 from the Biloxi, Mississippi, VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the etiology of any and all psychiatric disorders, including PTSD and depressive disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the in-service stressors from his Vietnam service.  The examiner must address relevant VA treatment records indicating diagnoses of PTSD and depressive disorder in addition to the Veteran's lay statements, including those regarding the onset of his psychiatric symptoms.  The examiner must also discuss whether the Veteran's documented in-service drug use in Vietnam was the first manifestation of any psychiatric disorder.  

With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current diagnosis and the Veteran's verified in-service stressor or the fear of hostile military or terrorist activity during service.  The AOJ must provide the examiner with a summary of the verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


